Dismissed and Memorandum Opinion filed May 2, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00285-CR

                           JAMIE FINCH, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 52nd District Court
                            Coryell County, Texas
                     Trial Court Cause No. FO-10-20420

                 MEMORANDUM                      OPINION


      On November 22, 2010, pursuant to a plea bargain agreement, appellant
entered a guilty plea to the offense of hindering apprehension and the trial court
placed her on deferred adjudication community supervision for five years.
Subsequently, the State moved to adjudicate guilt, alleging appellant had violated
certain conditions of her community supervision. On February 11, 2013, also
pursuant to an agreement, appellant entered a plea of true to the allegations in the
State’s motion and waived her right to appeal.         The trial court adjudicated
appellant guilty of the offense and, in accordance with the agreement, sentenced
appellant to confinement for fifteen (15) months in the State Jail Division of the
Texas Department of Criminal Justice and assessed a $734 fine. Appellant filed a
pro se notice of appeal. We dismiss the appeal.

      Negotiated waivers of the right to appeal are valid. See Monreal v. State, 99
S.W.3d 615 (Tex. Crim. App. 2003).           The record reflects the State gave
consideration for appellant’s waiver.     In exchange for a plea of true to the
allegations in the motion to adjudicate guilt, appellant was convicted of the lesser
included offense of attempted hindering apprehension and sentenced to fifteen
months in the State Jail Division. Accordingly, the waver is valid. See Ex parte
Broadway, 301 S.W.3d 694, 697-98 (Tex. Crim. App. 2009). Cf Washington v.
State, 363 S.W.3d 589, 590 (Tex. Crim. App. 2012) (waiver was not valid because
the record did not confirm the State gave any consideration for defendant’s
waiver).

      The record on appeal contains the trial court’s certification of the
defendant’s right to appeal in which the court certified the defendant has waived
the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). The record supports the
trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b)


                                         2